MEMORANDUM ORDER
ROSENBERG, District Judge.
The defendants’ motion to enjoin the attorneys for the United States from disclosing grand jury material, filed November 5, 1968, is hereby denied, since:
(1) Rule 6(e) expressly provides that attorneys for the United States may use grand jury material in the performance of their duties.
(2) Interviewing prospective Government witnesses and reviewing their testimony with them is an appropriate part of the duties of an attorney for the United States.
(3) Allowing a prospective Government witness to review his own testimony before the grand jury does not endanger grand jury secrecy and thus is not an improper “disclosure” within the meaning of Rule 6(e).
(4) The facts alleged do not indicate that any Government attorney has behaved improperly or breached grand jury secrecy.
For all the above reasons the motion is deficient as a matter of fact and law and must be denied.